Opinion by
Tilson, J.
It was found that the merchandise is composed of 35“ percent protein and 65 percent raw silk and is used by surgeons for sewing up-wounds. Under .the decision in United States v. Barham (26 C. C. P. A. 83, T. D. 49614) it was held that this merchandise is not “Sewing silk, twist, floss, and. silk threads or yarns of any description, made from raw silk,” but was properly-classified as a manufacture of silk under-paragraph 211. On the record presented' the protests were overruled.